      Case 2:19-cv-00193-HSO-MTP Document 188 Filed 03/17/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                    Eastern Division

PENNYMAC LOAN SERVICES, LLC,                     CIVIL ACTION
                                                 Case No: 2:19-cv-00193-HSO-
                            Plaintiff,           MTP

        -vs-

INNOVATED HOLDINGS, INC. dba
SITCOMM ARBITRATION
ASSOCIATION; MARK MOFFETT;
SANDRA GOULETTE; RONNIE
KAHAPEA; MARK JOHNSON, KIRK
GIBBS; BRETT “EEON” JONES aka EEON
aka BRETT JONES aka BRETT TORIANO
JONES-THEOPHILIOUS aka BRETT
RANDOFF TORIANO KEEFFE HENRY
KANA-SHAPHEL HITHRAPPES JONES-
THEOPHILUS fka KEEFE BRANCH; and
RANCE MAGEE,

                            Defendants.

     PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
   DEFENDANTS’ FAILURE TO PAY COSTS PURSUANT TO COURT’S
                    ORDER (DOCKET 171)

        TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
RECORD:
        On February 11, 2021, the Court issued an Order regarding Plaintiff
PennyMac Loan Services, LLC’s (“PennyMac”) Motion to Strike (Docket 104)
Motions to Compel (Dockets 110, 113, 116, 119, 120, 125, 128, 131, 134, 142, and
147) and Motion for Extension (142) (“February 11 Order”). (Docket 171).


                                           1
136044.01923/125396794v.1
      Case 2:19-cv-00193-HSO-MTP Document 188 Filed 03/17/21 Page 2 of 5




        On February 13, 2021, counsel for PennyMac emailed a copy of the Court’s
February 11 Order to the defendants PennyMac has email addresses for – defendant
Sandra Goulette (“Goulette”), defendant Ronnie Kahapea (“Kahapea”), and
defendant Kirk Gibbs (“Gibbs”).
        On March 4, 2021, PennyMac filed a notice with the Court regarding
defendant Mark Johnson (“Johnson”), defendant Mark Moffett (“Moffett”),
Kahapea, and Gibbs’ failure to provide PennyMac with three dates they were
available for deposition and Johnson, Moffett, Kahapea, Gibbs, and Goulette’s
failure to: (a) serve initial disclosures; (b) respond fully to PennyMac’s
interrogatories without objections; and (c) produce the requested documents as
required by the Court’s February 11 Order. (Docket 182).
        In the February 11 Order, the Court also ordered the following:
    1. On or before March 11, 2021, Kahapea shall pay PennyMac through its
        counsel the sum of $1,035 for the court reporter and videographer when he
        failed to appear for his deposition;
    2. On or before March 11, 2021, Johnson shall pay PennyMac through its
        counsel the sum of $1,035 for the court reporter and videographer when he
        failed to appear for his deposition;
    3. On or before March 11, 2021, Moffett shall pay PennyMac through its counsel
        the sum of $1,042.80 for the court reporter and videographer when he failed
        to appear for his deposition; and
    4. On or before March 11, 2021, Gibbs shall pay PennyMac through its counsel
        the sum of $1,237.50 for the court reporter and videographer when he failed
        to appear for his deposition.
As of the date of this filing Kahapea, Johnson, Moffett, and Gibbs have failed to pay
any sum of money to PennyMac through its counsel.

                                               2
136044.01923/125396794v.1
      Case 2:19-cv-00193-HSO-MTP Document 188 Filed 03/17/21 Page 3 of 5




 Dated:           March 17, 2021

                                       Respectfully submitted,

                                    /s/ Nicole Bartz Metral
                                    Cheryl S. Chang (admitted pro hac vice)
                                    chang@blankrome.com
                                    Nicole Bartz Metral (admitted pro hac vice)
                                    nbmetral@blankrome.com
                                    Jessica A. McElroy (admitted pro hac vice)
                                    jmcelroy@blankrome.com

                                    BLANK ROME LLP
                                    2029 Century Park East, 6th Floor
                                    Los Angeles, California 90067-2907
                                    Telephone: 424.239.3400
                                    Facsimile: 424.239.3434

                                    Harris F. Powers III
                                    hpowers@upshawwilliams.com
                                    Steven C. Cookston
                                    scookston@upshawwilliams.com

                                    Upshaw, Williams, Biggers & Beckham,
                                    LLP
                                    309 Fulton Street
                                    Post Office Drawer 8230
                                    Greenwood, MS 38935-8230
                                    Telephone: 662.455.1613
                                    Facsimile: 662.453.9245

                                    Counsel for Plaintiff




                                      3
136044.01923/125396794v.1
      Case 2:19-cv-00193-HSO-MTP Document 188 Filed 03/17/21 Page 4 of 5




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
    On March 17, 2021, I served the foregoing document(s): PLAINTIFF
  PENNYMAC LOAN SERVICES, LLC’S NOTICE OF DEFENDANTS’
FAILURE TO PAY COSTS PURSUANT TO COURT’S ORDER (DOCKET
   171), on the interested parties in this action addressed and sent as follows:

                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
   in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
   mail at Los Angeles, California with postage thereon fully prepaid to the office
   or home of the addressee(s) as indicated. I am “readily familiar” with this
   firm’s practice of collection and processing documents for mailing. It is
   deposited with the U.S. Postal Service on that same day, with postage fully
   prepaid, in the ordinary course of business. I am aware that on motion of party
   served, service is presumed invalid if postal cancellation date or postage meter
   date is more than one day after the date of deposit for mailing in affidavit.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other            .
   facility regularly maintained by FedEx, an express service carrier, or delivered
   to a courier or driver authorized by said express service carrier to receive
   documents in an envelope designated by the said express service carrier,
   addressed as indicated, with delivery fees paid or provided for, to be
   transmitted by FedEx.
  FEDERAL: I declare that I am employed in the office of a member of the bar
   of this court at whose direction service was made.

        Executed on March 17, 2021, at Los Angeles, California.

                                      _______________________________
                                      Charman S. Bee




                                        4
136044.01923/125396794v.1
      Case 2:19-cv-00193-HSO-MTP Document 188 Filed 03/17/21 Page 5 of 5




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                             Defendant
 P.O. Box 875
 Volcano, HI 96785

 BY FEDEX:
 Mark Johnson                               Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                                 Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                            Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                               Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                                Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba               Defendant
 Sitcomm Arbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                         Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107




                                        5
136044.01923/125396794v.1
